Court ot Cmm^&L M>mu> of rsms               p, ~?j(\-()(0
  fW D&ynts fa f e ^ P^ '<<>                 RECEIVED IN
       T^C^f^faS^0                      COURTOF CRIMINALAPPEALS
        Wyh^ve Ow~                          HAR 062015
       Viv F,/n, as a/
       Uu,nhs\Jrllev-TK, 7?3¥f              Abe!Acosta,Clerk


 v TrlJl Co^rt- U)rifr (do, ya, Jd^-B ~H-/)
 fosp«4&Z£D 4&l CQXvrJU h Lu&uK^t-), (A-r nan -4ggnufi%/ez{
                                 k^4lfl*e^3 ^-ffMJlMdo^r^
  pw^
              ^f^js filed 'j'Xr-frrt dcW^DMOy
               The clerk is directed to prepare a record to "include The Application for Post-'
            Conviction Writ of Habeas Corpus, his amended application, the trial court's docket
   ^        sheet' [the findings of fact from the motions to suppres^the judgment ofacquittal
0flvW# and the judgments ofconviction and sentence in cause number 42,132-B, the opinion
&>%&^j
     r .also ph^sh^ UM^- J-Av^/v: ifil^^gis
     OPL o-^U*, SvJc«*t4U fa W^rlk U^of Of^lkfjp+b
                                      INDEX



      COVE R PAG E



      IN D EX



     WAIVER OF SERVICE-



4    LETTER                                         4
     FILE DATE DECEMBER 16, 2014


5    APPLICATION FOR WRIT OF HABEAS CORPUS          5     23
     FILE DATE DECEMBER 16, 2014


6    AMENDED APPLICATION FOR WRIT-                  24 45
     FILE DATE DECEMBER 29, 2014


7    STATE'S RESPONSE                               46    65
     FILE DATE JANUARY 2, 2015


8    ORDER                                          66
     FILE DATE JANUARY 5, 2015


9    LETTER                                         67 69
     FILE DATE JANUARY 6, 2015


10   AFFIDAVIT OF EBB MOBLEY-                       70 144
     FILE DATE JANUARY 30, 2015


11   STATE'S PROPOSED ORDER AND FINDINGS—           145 150
     FILE DATE FEBRUARY 18, 2015


12   INDICTMENT                                     151 152


13   JUDGMENT OF ACQUITTAL BYJURY                   153
     FILE DATE JULY 8,2013


14   JUDGMENT OF CONVICTION BY JURY                 154 157
     FILE DATE JULY 8, 2013


15   TRIAL COURT CERTIFICATION OF RIGHT OF APPEAL   158

     FILE DATE JUNE 27, 2013
16   JUDGMENT FROM COURT OF APPEALS   159

     FILE DATE JULY 30, 2014


17   OPINION                          160   164

     FILE DATE JULY 30, 2014


18   MANDATE                          165
     FILE DATE OCTOBER 24, 2014


19   DOCKET SHEET-                    166 167



20   CERTIFICATE SHEET                168
EX PARTE                                           APPLICATION FOR WRIT OF


                                                   HABEAS CORPUS FROM GREGG

                                                   COUNTY, 124th District Court

DENNIS RAY FREEMAN




                           TRIAL COURT WRIT NO. 42,132-B-H-l

                               CLERK'S SUMMARY SHEET




APPLICANT'S NAME : DENNIS RAY FREEMAN


OFFENSF.j_COT JNT T-ATTEMPTED SEXUAL ASSAULT OF A CHILD
          """COUNT III- INDECENCY WITH A CHILD-              ~

CAUSE NO. :42132-B


PLEAD : Not Guilty

SENTENCE : LIFE CONFINEMENT TDCJ-ID


TRIAL DATE : June 26, 2013

JUDGE'S NAME : Alfonso Charles


APPEAL NO :. 06-13-00131-CR

CITATION TO OPINION          : Freeman v. State,   2014 Tex. App. LEXIS 8286 (Tex. App.
Texarkana July 30, 2014)

HEARING HELD : NO


FINDINGS & CONCLUSIONS FILED : YES


RECOMMENDATION : DENIED


JUDGE'S NAME : ALFONSO CHARLES